Case: 20-40398      Document: 00516166510           Page: 1     Date Filed: 01/13/2022




            United States Court of Appeals
                 for the Fifth Circuit                                  United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                         January 13, 2022
                                    No. 20-40398                          Lyle W. Cayce
                                                                               Clerk

   Tony Parker,

                                                                Plaintiff—Appellee,

                                        versus

   Willis Blackwell,

                                                            Defendant—Appellant.



                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 9:18-CV-225


   Before Dennis, Higginson, and Costa, Circuit Judges.
   James L. Dennis, Circuit Judge:
          This interlocutory appeal arises from the denial of qualified immunity
   at the motion-to-dismiss stage. Tony Parker, a detainee at the Shelby County
   Jail, filed this § 1983 action alleging that Korey McClure, a jailer at the Shelby
   County Jail, sexually assaulted him and other detainees, and that Sheriff
   Willis Blackwell violated Parker’s Fourteenth Amendment right to
   procedural and substantive due process by (1) rehiring McClure after he was
   previously fired from the Shelby County Jail for abusing detainees and (2)
   failing to properly supervise and train McClure. Sheriff Blackwell appeals
Case: 20-40398     Document: 00516166510          Page: 2   Date Filed: 01/13/2022




                                   No. 20-40398


   the district court’s denial of his motion to dismiss based on qualified
   immunity. We AFFIRM IN PART, REVERSE IN PART, and REMAND
   for further proceedings consistent with this opinion.
                                         I.
          Because this is an appeal from a Rule 12(b)(6) motion to dismiss, we
   present the factual allegations in the complaint as true and construe them in
   the light most favorable to the plaintiff. See Alexander v. Verizon Wireless
   Servs., L.L.C., 875 F.3d 243, 249 (5th Cir. 2017). Plaintiff Tony Parker was
   a pretrial detainee in the Shelby County Jail during the summer of 2017. At
   that time, Willis Blackwell was the sheriff for Shelby County, Texas, and
   Korey McClure was employed as a jailer at the Shelby County Jail.
          Parker was sexually assaulted multiple times by McClure. McClure
   summoned Parker into a room at the Shelby County Jail and “approached []
   Parker, grabbed [his] genitals, and asked [him] to engage in further sexual
   acts.” On a different day, McClure asked Parker to bring a cup of water into
   McClure’s office and, once Parker entered the office, grabbed Parker’s
   genitals. “On a number of other occasions,” McClure “would grab Plaintiff
   Parker in a tight embrace and ask that Plaintiff Parker perform sexual acts
   with Defendant[.]” McClure showed Parker sexually explicit pictures while
   Parker was in McClure’s office, and, after doing so, “approached where
   Plaintiff Parker was seated and stood extremely close to Plaintiff Parker so
   that Defendant McClure’s genitals were aligned with Plaintiff Parker’s face.
   Defendant McClure then grabbed the back of Plaintiff Parker’s head and
   pressured Plaintiff Parker’s head toward his genitals,” which Parker
   “successfully resisted.” McClure told Parker that “Parker would need to
   accept [] McClure’s sexual advances if Plaintiff Parker wanted his case to go
   well. [McClure] also demanded money in exchange for influencing the
   outcome of Plaintiff Parker’s case.” McClure was arrested on charges




                                         2
Case: 20-40398       Document: 00516166510             Page: 3      Date Filed: 01/13/2022




                                        No. 20-40398


   related to sexual assault against Parker and other Shelby County Jail
   detainees.
          Based on these events, Parker filed this § 1983 action against Shelby
   County and Sheriff Blackwell in his individual capacity. The amended
   complaint alleges that the defendants 1 violated Parker’s Fourteenth
   Amendment right to procedural and substantive due process by rehiring and
   failing to supervise and train McClure properly. Specifically, Parker alleged
   the following:
          25. In particular, on information and belief, Plaintiff Parker was
          only one of several inmates who were abused by Defendant
          McClure while in the Shelby County jail. Defendant
          McClure’s sexual abuse of inmates was so pervasive that
          Defendant Shelby County and Defendant Blackwell’s failure to
          take actions to prevent the sexual abuse of Plaintiff Parker and
          other inmates amounts to deliberate indifference.

          26. Also, on information and belief, Defendants Shelby County
          and Sheriff Blackwell hired Defendant McClure despite
          Defendant McClure having a known history of abuse towards
          inmates under his care. Specifically, shortly before being
          rehired by Shelby County and Sheriff Blackwell, Defendant
          McClure was fired by Shelby County for abusing one or more
          inmates of the Shelby County Jail. Such prior abuse in the
          Shelby County jail created the obvious risk that he would
          violate the rights of jail inmates including by sexual assault if
          rehired as a jailer by Shelby County and yet Shelby County and
          Sheriff Blackwell took no action to address this risk. Shelby
          County and Blackwell were aware of Defendant McClure’s
          history of abusing inmates of the Shelby County jail when they
          rehired Defendant McClure.


          1
           The district court granted Shelby County’s motion to dismiss; the only remaining
   defendant on appeal is Sheriff Blackwell.




                                              3
Case: 20-40398      Document: 00516166510          Page: 4   Date Filed: 01/13/2022




                                    No. 20-40398


          27. Defendants Shelby County and Sheriff Blackwell breached
          their duty to provide Defendant McClure with adequate
          supervision in light of his propensity to violate the rights of
          prisoners. The grossly inadequate supervision resulted from
          and was caused by Defendants Shelby County and Sheriff
          Blackwell’s conscious disregard of and deliberate indifference
          to Plaintiff Parker’s right to be free from inmate abuse.

          ...

          37. Defendants Shelby County and Sheriff Blackwell are also
          liable because Defendants Shelby County and Sheriff
          Blackwell’s deliberate indifference to Defendant McClure’s
          abuse of inmates; insufficient supervision; [sic] as more fully
          described above, are a proximate cause of Plaintiff Parker’s
          damages.

          Sheriff Blackwell filed a motion to dismiss Parker’s amended
   complaint, arguing, inter alia, that Parker failed to adequately plead a
   plausible claim upon which relief could be granted and that Blackwell is
   entitled to qualified immunity. After the district court’s referral of the
   motion, the magistrate judge, in his report and recommendation,
   recommended denying Blackwell’s motion to dismiss.            Blackwell filed
   written objections to the magistrate judge’s report and recommendation, and
   Parker filed a response.
          On May 27, 2020, the district court entered an order overruling
   Blackwell’s objections and accepting the magistrate judge’s report and
   recommendation. The district court held that at this stage in the litigation,
   “where the plaintiff has not had access to McClure’s employment file, the
   plaintiff has pled sufficient facts to state a claim that Sheriff Blackwell was
   negligent in rehiring McClure after he had been previously fired for violating
   the constitutional rights of prisoners at the Shelby County Jail,” and that




                                         4
Case: 20-40398      Document: 00516166510           Page: 5     Date Filed: 01/13/2022




                                     No. 20-40398


   Parker had also alleged sufficient facts from which the district court could
   infer a lack of supervision and that Sheriff Blackwell was liable for that failure
   to supervise. The district court found that Parker’s “allegations, if true,
   establish constitutional violations, and the constitutional rights were clearly
   established at the time of the alleged violations,” and that Blackwell was
   therefore “not entitled to qualified immunity at this stage of the litigation.”
   Finally, the district court found that Parker’s pleadings were sufficient to
   state a claim for punitive damages. Blackwell timely appealed.
                                          II.
          On appeal, Blackwell argues that the district court erred by denying
   his motion to dismiss based on qualified immunity, with respect to both
   Parker’s claim of deliberate indifference in hiring and his claim of deliberate
   indifference in supervision and training.
          We have appellate jurisdiction over this interlocutory appeal “only to
   the extent that [the denial of qualified immunity] turns on an issue of
   law.” Burnside v. Kaelin, 773 F.3d 624, 626 n.1 (5th Cir. 2014) (quoting
   Juarez v. Aguilar, 666 F.3d 325, 331 (5th Cir. 2011)). We have no jurisdiction
   over arguments unrelated to the denial of qualified immunity or over factual
   disputes. Id.
          When considering the denial of a Rule 12(b)(6) motion, the pertinent
   inquiry is whether the plaintiff has alleged facts that raise a facially plausible
   claim. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Put differently, a Rule
   12(b)(6) motion should be denied if the facts in the complaint, when taken as
   true, “raise a right to relief above the speculative level.” Ruiz v. Brennan,
   851 F.3d 464, 468 (5th Cir. 2017).




                                           5
Case: 20-40398      Document: 00516166510           Page: 6      Date Filed: 01/13/2022




                                     No. 20-40398


                                         III.
          Sheriff Blackwell asserts that he is entitled to qualified immunity. A
   plaintiff seeking to defeat qualified immunity must show that (1) the official
   violated a statutory or constitutional right and (2) the right was clearly
   established at the time of the conduct. Morgan v. Swanson, 659 F.3d 359, 371
   (5th Cir. 2011) (en banc); Kovacic v. Villarreal, 628 F.3d 209, 211 (5th Cir.
   2010) (“Once a defendant invokes qualified immunity, the burden shifts to
   the plaintiff to show that the defense is not available.”). Showing that a right
   is clearly established “is difficult,” and this showing is made only when “it
   is sufficiently clear that every reasonable official would have understood that
   what he is doing violates that right.” Cunningham v. Castloo, 983 F.3d 185,
   191 (5th Cir. 2020) (internal quotation marks and citation omitted).
   Additionally, the right in question must be specifically described, and the
   Supreme Court has, on numerous occasions, directed courts “not to define
   clearly established law at a high level of generality.” Id. (internal quotation
   marks and citation omitted); see also City of Escondido, Cal., v. Emmons, 139
   S. Ct. 500, 503 (2019) (reiterating specificity principle).
          One need not find a case squarely on point to show that a right was
   clearly established. Cunningham, 983 F.3d at 191. Nonetheless, precedent
   must provide that the existence of the right is not debatable. Id. The central
   inquiry “is whether the violative nature of the particular conduct is clearly
   established,” and this question must be considered under the specific
   circumstances of the case, and “not as a broad general proposition.” Id.
   (internal quotation marks and citations omitted).
          The Fourteenth Amendment is the source of the substantive law that
   dictates whether Sheriff Blackwell is entitled to qualified immunity. “The
   Eighth Amendment ensures the safety of convicted prisoners while due pro-
   cess under the Fourteenth Amendment protects pretrial detainees.”




                                          6
Case: 20-40398       Document: 00516166510           Page: 7     Date Filed: 01/13/2022




                                      No. 20-40398


   Baughman v. Hickman, 935 F.3d 302, 306 (5th Cir. 2019) (citing Hare v. City
   of Corinth, 74 F.3d 633, 639 (5th Cir. 1996) (en banc)).
                                           A.
          “In order to establish supervisor liability for constitutional violations
   committed by subordinate employees, plaintiffs must show that the
   supervisor act[ed], or fail[ed] to act, with deliberate indifference to violations
   of others’ constitutional rights committed by their subordinates.” Wernecke
   v. Garcia, 591 F.3d 386, 401 (5th Cir. 2009) (alterations in original) (internal
   quotation marks omitted) (quoting Atteberry v. Nocona Gen. Hosp., 430 F.3d
   245, 254 (5th Cir. 2005)). “‘[D]eliberate indifference’ to the ‘known or
   obvious consequences’ of a hiring decision can amount to a constitutional
   violation on the part of the decision maker[.]” Gros v. City of Grand Prairie,
   209 F.3d 431, 433 (5th Cir. 2000) (quoting Bd. of Cty. Comm’rs v. Brown, 520
   U.S. 397, 407 (1997)).
          Parker contends that Blackwell was deliberately indifferent to obvious
   safety risks when he rehired McClure despite “McClure having a known
   history of abuse toward inmates under his care.” Specifically, Parker alleges
   that “shortly before being rehired by Shelby County and Sheriff Blackwell,
   Defendant McClure was fired by Shelby County for abusing one or more
   inmates of the Shelby County Jail,” and that “[s]uch prior abuse in the
   Shelby County [J]ail created the obvious risk that he would violate the rights
   of jail inmates including by sexual assault if rehired as a jailer . . . and Sheriff
   Blackwell took no action to address this risk.”
          When a plaintiff alleges that a supervisor inadequately considered an
   applicant’s background, “‘deliberate indifference’ exists where adequate
   scrutiny . . . would lead a reasonable supervisor to conclude that the plainly
   obvious consequences of the decision to hire would be the deprivation of a
   third party’s constitutional rights.” Gros, 209 F.3d at 433–34; see also Brown,




                                            7
Case: 20-40398        Document: 00516166510         Page: 8   Date Filed: 01/13/2022




                                     No. 20-40398


   520 U.S. at 411. Accordingly, a plaintiff must show that there was “a strong
   connection between the background of the particular applicant and the
   specific violation alleged” such that “the hired officer was highly likely to
   inflict the particular type of injury suffered[.]” Gros, 209 F.3d at 434. “A
   showing of simple or even heightened negligence will not suffice.” Brown,
   520 U.S. at 407.
          In Brown, the Supreme Court held that a county sheriff was not
   deliberately indifferent in hiring a police officer who had a criminal record.
   Id. at 415–16. After the officer used excessive force during an arrest, the
   arrestee brought a § 1983 claim alleging that the sheriff had failed to conduct
   an adequate review of the officer’s background when hiring him. Id. at 399–
   401. The officer had previously pleaded guilty to several misdemeanors—
   assault and battery, resisting arrest, and public drunkenness—arising from a
   fight during college. Id. at 413. The Court concluded that the officer’s use
   of excessive force was not “a plainly obvious consequence of the hiring
   decision.” Id. at 415. The link between the officer’s criminal record and his
   use of excessive force was too tenuous to show that the sheriff had
   disregarded a known or obvious risk of injury. Id. at 412–14.
          This Court has reached similar conclusions in cases involving
   allegations of sexual assault. See Gros, 209 F.3d at 436; see also Hardeman v.
   Kerr County, 244 F. App’x 593, 596 (5th Cir. 2007) (per curiam). In Gros,
   this Court held that there was not a “strong causal connection” between an
   officer’s background and the plaintiffs’ allegations that the officer sexually,
   physically, and verbally abused them during routine traffic stops. 209 F.3d
   at 436. The officer “had never sexually assaulted, sexually harassed, falsely
   arrested, improperly searched or seized, or used excessive force against any
   third party.” Id. at 435. Qualified immunity applied because there was no
   showing that the officer was likely to perpetrate the particular type of abuse
   suffered by the plaintiff. Id. at 434–46.



                                          8
Case: 20-40398        Document: 00516166510              Page: 9       Date Filed: 01/13/2022




                                         No. 20-40398


           In Hardeman, an inmate alleged that a jailer “forced her to perform
   oral sex on him, and took her into the shower area where he forcibly raped
   her.” 244 F. App’x at 595. When the county hired the jailer several months
   earlier, a record indicated that he had previously been fired by a school
   district for making “improper advances towards high school (female)
   students.” Id. at 594–95. This court noted that “[e]ven if the County had
   done a thorough job of investigating” the jailer’s background, it would have
   required “an enormous leap to connect ‘improper advances’ towards female
   students to the sexual assault[.]” Id. at 596. Consequently, there were “no
   grounds to find that the alleged rape in question was a ‘plainly obvious
   consequence’ of hiring him.” Id.
           This court’s precedents thus point to a specificity principle that
   guides the qualified immunity analysis: one’s rights can be infringed when an
   official is deliberately indifferent to a specific risk of harm posed by a hiring
   decision, such as a risk of sexual assault. Gros, 209 F.3d at 434–36; Rivera v.
   Bonner, 952 F.3d 560, 565–67 (5th Cir. 2017); Hardeman, 244 F. App’x at
   596.
           Here, the alleged connection between McClure’s prior termination
   from the Shelby County Jail for abusing detainees and the alleged abuse of
   Parker and other detainees in the Shelby County Jail is sufficient to state a
   claim for deliberate indifference in rehiring McClure. 2 Adequate scrutiny of
   McClure’s background—that he was fired by Shelby County for abusing one


           2
              Blackwell argues that the district court misstated the legal standard when
   overruling Blackwell’s objections to the magistrate judge’s report and recommendation.
   The district court did misstate the proper legal standard in holding that Parker met the
   elements of deliberate in difference in hiring because “Sheriff Blackwell was negligent in
   rehiring McClure after he had been previously fired for violating the constitutional rights
   of prisoners at the Shelby County Jail.” However, because this court’s review is de novo,
   the district court’s error does not prevent us from affirming its judgment on other grounds.




                                                9
Case: 20-40398        Document: 00516166510                Page: 10        Date Filed: 01/13/2022




                                           No. 20-40398


   or more inmates of the Shelby County Jail—would lead a reasonable
   supervisor to conclude that the plainly obvious consequences of the decision
   to rehire him would be that he would abuse inmates again. See Gros, 209 F.3d
   at 433-34, citing Snyder v. Trepagnier, 142 F.3d 791, 797 (5th Cir. 1998), cert.
   granted, 525 U.S. 1098 and cert. dismissed, 526 U.S. 1083 (1999). Indeed, his
   termination for abusing detainees at the Shelby County Jail and subsequent
   rehiring at that very same jail is the quintessential “strong connection
   between the background of the particular applicant and the specific violation
   alleged.” Gros, 209 F.3d at 434, citing Brown, 520 U.S. at 412. At this stage,
   it is enough that Parker has plausibly alleged a violation of clearly established
   rights. At summary judgment, he will have to produce evidence to support
   those allegations. 3 The district court’s ruling as to this claim is therefore
   AFFIRMED.
                                                 B.
           Parker also alleges that Blackwell inadequately trained and supervised
   McClure, which constituted deliberate indifference and resulted in the
   alleged sexual assaults. Parker specifically alleges that Blackwell breached his
   duty to provide “McClure with adequate supervision in light of his
   propensity to violate the rights of prisoners. The grossly inadequate
   supervision resulted from and was caused by . . . Sheriff Blackwell’s
   conscious disregard of and deliberate indifference to Plaintiff Parker’s right




           3
             We note that the cases Blackwell relies on that dismissed deliberate-indifference-
   in-hiring claims did so at summary judgment. See, e.g., Gros, 209 F.3d at 433; Rivera, 952
   F.3d at 563; Hardeman, 244 F. App’x at 595. He does not cite a single case dismissing such
   a claim at the Rule 12 stage, where a plaintiff’s burden is to simply allege “sufficient factual
   matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft,
   556 U.S. at 678 (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).




                                                 10
Case: 20-40398     Document: 00516166510            Page: 11    Date Filed: 01/13/2022




                                     No. 20-40398


   to be free from inmate abuse” and that Blackwell’s grossly inadequate
   supervision “is a producing and proximate cause” of Parker’s injuries.
          A failure to supervise or train claim arises when the plaintiff shows
   that (1) the defendant failed to supervise or train the alleged bad actor, (2)
   there is a causal connection between the infringement of the plaintiff’s
   constitutional rights and the lack of supervision or training, and (3) the failure
   to supervise or train exhibited deliberate indifference to the plaintiff’s
   constitutional rights. Peña v. City of Rio Grande City, 879 F.3d 613, 623 (5th
   Cir. 2018). The infringement of the plaintiff’s constitutional rights must be
   an “obvious” and “highly predictable” consequence of the failure to train.
   Culbertson v. Lykos, 790 F.3d 608, 625 (5th Cir. 2015) (internal quotation
   marks and citation omitted). Additionally, relief will not typically be available
   absent a showing of a pattern of constitutional violations, as opposed to a
   single incident. Cozzo v. Tangipahoa Par. Council-President Gov’t, 279 F.3d
   273, 286 (5th Cir. 2002).
          Here, Parker’s allegations fall short. Parker’s allegations are generic
   at best, providing no specific facts that rise above the speculative level.
   Parker merely alleges that Blackwell’s supervision was “grossly inadequate,”
   that Blackwell “breached [his] duty to provide Defendant McClure with
   adequate supervision,” and that such a failure was a “producing and
   proximate cause of . . . Parker’s injuries.” Parker does not allege any facts
   regarding the lack of a training program, nor are there allegations that the
   alleged abusive conduct occurred with such frequency that Blackwell was put
   on notice that training or supervision was needed. Rather, Parker merely
   provides a formulaic recitation of the elements of a failure to train and
   supervise claim. We therefore REVERSE and REMAND for dismissal of
   this claim.




                                           11
Case: 20-40398     Document: 00516166510           Page: 12    Date Filed: 01/13/2022




                                    No. 20-40398


                                         IV.
          Sheriff Blackwell also argues that Parker’s punitive damages claim
   should be dismissed.      Whether Sheriff Blackwell is liable for punitive
   damages is not part of the qualified immunity analysis, and this court does
   not have jurisdiction to consider this question in this interlocutory appeal.
   See Burnside v. Kaelin, 773 F.3d 624, 626 n.1 (5th Cir. 2014); Cunningham v.
   Castloo, 983 F.3d 185, 190 (5th Cir. 2020).
                                         V.
          Finally, Federal Rule of Appellate Procedure 10(a) states that the
   following items constitute the record on appeal: (1) the original papers and
   exhibits filed in the district court; (2) the transcript of proceedings, if any;
   and (3) a certified copy of the docket entries prepared by the district clerk.
   Fed. R. App. P. 10(a). This court, therefore, does not consider items that
   were not considered by the district court.
          Blackwell filed a Motion to Strike Appellee’s Reference to Extra-
   Record Materials, because Parker referenced two internet news stories
   related to McClure’s arrests for sexual assault of detainees at the Shelby
   County Jail in his response brief that were not part of, or referenced by, his
   amended complaint. Blackwell’s Motion to Strike is therefore GRANTED.
                                         VI.
          Based on the foregoing, we AFFIRM IN PART and REVERSE IN
   PART, and REMAND the case for further proceedings consistent with this
   opinion.




                                         12